ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_01_EN.txt.              JOINT DISSENTING OPINION OF JUDGES
                 AL-KHASAWNEH AND SIMMA



   The Court has evaluated the scientific evidence before it in a methodologically
flawed manner — We are not in a position to assess the evidence submitted by
either party as to whether there has been a breach of the 1975 Statute — Fact-
 ntensive cases with a complex scientific component require the Court to go
beyond its traditional methods of fact-finding — The Court should have made
 ull use of the various possibilities made available to it under the Statute and
Rules — The Court should either have appointed its own experts or had party-
appointed experts subjected to cross-examination — Interaction with experts as
counsel deprives the Court of the ability fully to consider the facts submitted to
 t — The use of “experts fantômes” by the Court is not an acceptable practice
 n disputes with a complex scientific component — Other international dispute-
 ettlement bodies have resorted to scientific expertise in a more convincing
manner — The Court has interpreted its role in the present case extremely nar-
 owly, since the 1975 Statute would have allowed it to take a forward-looking,
prospective approach, engage in a comprehensive risk assessment and embrace a
preventive rather than a compensatory logic — This logic has particular cogency
 n environmental disputes — The Court has failed to grasp the innovative and
progressive character of the 1975 Statute — Neither has the Court drawn
adequate conclusions from the link between procedural and substantive obliga-
 ions — In sum, the Court has missed a golden opportunity to demonstrate its
ability to approach scientifically complex disputes in a state-of-the-art manner.




   1. The present dispute between Argentina and Uruguay concerns a
pressing issue in our time, that of the protection of the environment and
human health. It is a remarkable case : 35 years ago two States concluded
a comprehensive treaty, very progressive for that time, in which they
aimed to regulate the management of a complex river ecosystem, includ-
 ng obligations to take measures to prevent the pollution of that ecosys-
 em. They undertook specific obligations to co-operate and inform each
other of everything they intended to do which might have an effect upon
 he shared natural resource that forms their common boundary : the
River Uruguay. Thirty years later, one of the two States decides to
proceed as if that treaty had never been concluded : in disregard of its
procedural obligations under the 1975 Statute, Uruguay has authorized a
 arge-scale construction precisely within this river ecosystem. The Judg-
ment of the Court characterizes Uruguay’s breach in the clearest terms,
and we concur without reservation with operative paragraph 1 of the

98

Judgment, which adjudged that there was a breach by Uruguay of its
obligations to notify and to inform.




           I. A MISSED OPPORTUNITY TO COPE WITH SCIENTIFIC
              UNCERTAINTY IN A STATE-OF-THE-ART MANNER

   2. While we agree with the Judgment’s finding of a breach by Uruguay
of its procedural obligations, we cannot endorse operative paragraph 2 of
 he Judgment of the Court, and have accordingly voted against it. As we
will explain in the following dissent, the Court has evaluated the scientific
evidence brought before it by the Parties in ways that we consider flawed
methodologically : the Court has not followed the path it ought to have
pursued with regard to disputed scientific facts ; it has omitted to resort to
 he possibilities provided by its Statute and thus simply has not done
what would have been necessary in order to arrive at a basis for the
application of the law to the facts as scientifically certain as is possible in
a judicial proceeding. Therefore, faced with the results of a deficient
method of scientific fact-finding, we are not in a position to agree “that
 he Eastern Republic of Uruguay has not breached its substantive obli-
gations under Articles 35, 36 and 41 of the 1975 Statute of the River Uru-
guay”. The evidence submitted by Uruguay to establish this result has
not been treated lege artis by the Court ; the same is valid for the evi-
dence submitted by Argentina in order for the Court to arrive at the
opposite conclusion. Consequently, and logically, we have no other pos-
sibility than to dissent.



   3. The exceptionally fact-intensive case before us is unlike most cases
submitted to the Court and raises serious questions as to the role that
scientific evidence can play in an international judicial institution. The
 raditional methods of evaluating evidence are deficient in assessing the
relevance of such complex, technical and scientific facts, yet the Court
has laconically explained, at paragraph 168 of its Judgment, that


     “it is the responsibility of the Court, after having given careful
     consideration to all the evidence placed before it by the Parties, to
     determine which facts must be considered relevant, to assess their
     probative value, and to draw conclusions from them as appropriate”.
Thus, the Court has clung to the habits it has traditionally followed for
 he assessment and evaluation of evidence to arrive at the finding in
operative paragraph 2. It has had before it a case on international envi-

99

ronmental law of an exemplary nature — a “textbook example”, so to
speak, of alleged transfrontier pollution — yet, the Court has approached
 t in a way that will increase doubts in the international legal community
whether it, as an institution, is well-placed to tackle complex scientific
questions (cf. S. Rosenne, “Fact-Finding before the International Court
of Justice”, in Essays on International Law and Practice, 2007, pp. 235
and 250 ; A. Riddell and B. Plant, Evidence before the International Court
of Justice, 2009, p. 353 ; C. M. Schofield and C. H. Carleton, “Technical
Considerations in Law of the Sea Dispute Resolution”, in
A. G. Oude Elferink and D. R. Rothwell (eds.), Oceans Management in
 he 21st Century, 2004, pp. 251-252). The adjudication of disputes in
which the assessment of scientific questions by experts is indispensable, as
 s the case here, requires an interweaving of legal process with knowledge
and expertise that can only be drawn from experts properly trained to
evaluate the increasingly complex nature of the facts put before the Court
 cf. C. Foster, Science and the Precautionary Principle in International
Courts : Expert Evidence, Burden of Proof and Finality, forthcoming,
2010, Chap. 2). For this reason, in this dissenting opinion, we will
endeavour to explain why we could not follow the Court along this path.



   4. The Court on its own is not in a position adequately to assess and
weigh complex scientific evidence of the type presented by the Parties. To
refer to only a few instances pertinent for our case, a court of justice can-
not assess, without the assistance of experts, claims as to whether two or
 hree-dimensional modelling is the best or even appropriate practice in
evaluating the hydrodynamics of a river, or what role an Acoustic Dop-
pler Current Profiler can play in such an evaluation. Nor is the Court,
 ndeed any court save a specialized one, well-placed, without expert
assistance, to consider the effects of the breakdown of nonylpheno-
 ethoxylates, the binding of sediments to phosphorus, the possible chain
of causation which can lead to an algal bloom, or the implications of
various substances for the health of various organisms which exist in the
River Uruguay. This is surely uncontroversial : the task of a court of jus-
 ice is not to give a scientific assessment of what has happened, but to
evaluate the claims of parties before it and whether such claims are suf-
ficiently well-founded so as to constitute evidence of a breach of a legal
obligation.


  5. In so doing, however, the Court is called upon “to assess the rel-
evance and the weight of the evidence produced in so far as is necessary
 or the determination of the issues which it finds it essential to resolve”
 S. Rosenne, The Law and Practice of the International Court of Justice,
1920-2005, Vol. III, 4th ed., 2006, p. 1039). Thus, it is the method pur-
sued by the Court in this case which is problematic. The Court here has

100

been content to hear the arguments of the Parties, ask a few token ques-
 ions, and then disappear and deliberate in camera, only to emerge with
 erse, formalist replies as to whether there have been violations of the
substantive obligation to prevent pollution embodied in Article 41 of the
1975 Statute. In several paragraphs, the Court variously states that it
“sees no need” or “is not in a position” to arrive at specific conclusions
 paragraphs 213, 228), that “there is no [clear] evidence to support” cer-
 ain claims (paragraphs 225, 239, 259), that certain facts have “not . . .
been established to the satisfaction of the Court” (paragraph 250), or that
 he evidence “does not substantiate the claims” (paragraph 257) that
Uruguay is in breach of its obligations under the 1975 Statute. In other
words, the Court has used the traditional rules on the burden of proof
and obliged Argentina to substantiate claims on issues which the Court
cannot, as a court of justice, fully comprehend without recourse to expert
assessment. Yet, it is certainly compatible with the Court’s judicial func-
 ion to have recourse, when necessary, to experts : as the Court previously
has stated, “the purpose of the expert opinion must be to assist the Court
 n giving judgment upon the issues submitted to it for decision” (Applica-
 ion for Revision and Interpretation of the Judgment of 24 February 1982
 n the Case concerning the Continental Shelf (Tunisia/Libyan Arab Jama-
hiriya) (Tunisia v. Libyan Arab Jamahiriya), Judgment, I.C.J. Reports
1985, p. 228 ; emphasis added). Although in casu the majority of our col-
 eagues did not consider it necessary to do so, we argue strenuously that
 t would have been indispensable in the case at hand.



  6. We are not convinced by the claim that, in a case like the present
one, scientific expertise can satisfactorily be supplied, and acted upon by
 he Court, by experts acting as counsel on behalf of the Parties under
Article 43 of the Statute. On this point, we share the concerns expressed
by the Court in paragraph 168 of the Judgment. But we do not agree with
 he Court’s passive approach to the Parties’ conduct here, and there were
several alternatives for the Court.


   7. One route for the Court, made available to it under Article 62 of its
Rules, would have been to call upon the Parties to produce evidence or
explanations that it considered necessary for understanding the matters
 n issue, or to have them arrange for the attendance of experts under
paragraph 2 of the said Article. This would have triggered Articles 64 (b)
and 65 of the Rules, whereby the experts, and the evidence they gave,
could have been examined by the Parties and the bench, under the con-
 rol of the President. These procedural safeguards do not exist for experts
who appear under Article 43 of the Statute, who speak to the Court as
counsel.


101

   8. We consider, however, that the Court had another, more compel-
 ing alternative, provided in Article 50 of its Statute : “The Court may, at
any time, entrust any individual, body, bureau, commission, or other
organization that it may select, with the task of carrying out an enquiry
or giving an expert opinion.” (Emphasis added.) Article 67 of the Rules
supplements Article 50 of the Statute with various modalities, chief
amongst them the requirement that the parties “shall” be given the
opportunity of commenting on every enquiry or expert opinion commis-
sioned by the Court. Although, unlike the procedure described in
paragraph 7 above, this procedure does not allow for the parties to
cross-examine the Court-appointed experts, it nevertheless grants them a
voice in assessing the opinions that such experts might produce. The Court
 s therefore endowed with considerable discretion, and two well-
defined procedures under its Statute and Rules, to have recourse to outside
sources of expertise in handling complex scientific or technical disputes.
However, we consider that with regard to the present case, one of the
most exceptionally fact-intensive cases the Court has been entrusted to
resolve, it would have behoved the Court to have made recourse to at
 east one of the sources of external expertise which it is empowered to
consult.
   9. It is irrelevant whether such gathering of expertise in the case at
hand would have had to be undertaken through the route prescribed
under Article 62 of the Rules (by calling upon the Parties to produce evi-
dence) or under Article 67 of the Rules and Article 50 of the Statute (by
nominating its own experts) ; the point we wish to make is simply that the
Court, when handling a dispute with complex scientific or technical
aspects (which will become all the more common as the world will be
 aced with more environmental or other challenges), should more readily
avail itself of the tools available to it under its constitutive instrument in
order properly to assess the evidence placed before it. The flexibility in
 he wording of Article 50 of the Statute, for example, allows for recourse
 hereunder at any moment in the proceedings, which is especially note-
worthy, as it means that the Article 50 procedure can be used from the
very start of a dispute, during the written or oral phases, or even after the
parties have appointed experts and that evidence is deemed unsatisfac-
 ory to the Court.


   10. It is not exactly as though the Court has never invoked its powers
under this provision. In the Corfu Channel case (United Kingdom v.
Albania) (Order of 17 December 1948, I.C.J. Reports 1947-1948, pp. 124
et seq.), exercising its powers under Article 50 of the Statute, the Court
commissioned three naval experts to evaluate visibility off the Albanian
coast in order to substantiate the United Kingdom’s claim, based on a
finding of fact, that Albania could have seen various mine-laying opera-
 ions occurring off its coast. In Delimitation of the Maritime Boundary in
 he Gulf of Maine Area (Canada/United States of America), (Appoint-

102

ment of Expert, Order of 30 March 1984, I.C.J. Reports 1984, p. 165),
 he Court, upon a joint request of the Parties, and again using its powers
under Article 50 of the Statute, appointed an expert “in respect of tech-
nical matters and . . . in preparing the description of the maritime bound-
ary and the charts . . .” (ibid., p. 166). That expert’s report was annexed
 o the Court’s later Judgment in that dispute (Judgment, I.C.J. Reports
1984, pp. 347 et seq.).


  11. This reliance on experts is all the more unavoidable in cases con-
cerned with highly complex scientific and technological facts ; we are
extremely far from Corfu Channel in 2010, assessing as we do the break-
down of nonylphenolethoxylates, the chain of causation for phosphorus
and dioxin/furan pollution in a river ecosystem, and the possible danger
of low levels of dissolved oxygen. As Shabtai Rosenne suggests, techno-
 ogical evolution has brought to surface the tension that inevitably exists
between the legal conception of “fact” and of evidence on the one hand,
and the conception of facts in the sciences, on the other (Rosenne, “Fact-
Finding”, op. cit., p. 238).


   12. Yet, the Court has an unfortunate history of persisting, when
 aced with sophisticated scientific and technical evidence in support of
 he legal claims made by States before it, in resolving these issues purely
 hrough the application of its traditional legal techniques ; and it has
come under considerable criticism in this regard, particularly in very
recent scholarly commentary on its working methods (cf., for instance,
Rosenne, “Fact-Finding”, op. cit., pp. 239-242 ; Riddell and Plant, op. cit.,
pp. 337-339 ; M. Benzing, Das Beweisrecht vor internationalen Gerich-
 en und Schiedsgerichten in zwischenstaatlichen Streitigkeiten (“The Law
of Evidence before International Courts and Arbitral Tribunals in Inter-
State Disputes”), 2010, p. 472). In short, in a scientific case such as the
present dispute, the insights to make sound legal decisions necessarily
emanate from experts consulted by the Court, even though it certainly
remains for the Court to discharge the exclusively judicial functions, such
as the interpretation of legal terms, the legal categorization of factual
 ssues, and the assessment of the burden of proof.


   13. Quite aside from academic criticism, so long as the Court persists
 n resolving complex scientific disputes without recourse to outside exper-
 ise in an appropriate institutional framework such as that offered under
Article 50 of the Statute, it willingly deprives itself of the ability fully to
consider the facts submitted to it and loses several advantages of such
recourse : the interaction with experts in their capacity as experts and not
as counsel (see paragraph 6, supra) ; the advantage of giving the parties a
voice in establishing the manner in which those experts would have been

103

used, a chance for the parties to review the Court’s choice of experts (and
 or which subject-matter experts were needed) ; and the chance for the
parties to comment on any expert conclusions emerging from that proc-
ess. It would also have given the Court the opportunity of combining the
rigour of the scientific community with the requirements of the court-
room — a blend which is indispensable for the application of the interna-
 ional rules for the protection of the environment and for other disputes
concerning scientific evidence (Rosenne, “Fact-Finding”, op. cit., p. 245).


   14. It would not be sufficient if the Court, in disputes with a complex
scientific component, were to continue having recourse to internal
“experts fantômes”, as appears to have been the case, inter alia, in certain
boundary or maritime delimitation cases : no less an insider than Sir Rob-
ert Jennings, a former President of the Court, has claimed that

      “the Court has not infrequently employed cartographers, hydrogra-
      phers, geographers, linguists, and even specialised legal experts to
      assist in the understanding of the issue in a case before it ; and has
      not on the whole felt any need to make this public knowledge or
      even to apprise the parties” (Sir R. Y. Jennings, “International Law-
      yers and the Progressive Development of International Law”, in
      J. Makarczyk (ed.), Theory of International Law at the Threshold of
      the 21st Century : Essays in Honour of Krzystof Skubiszewski, 1996,
      p. 416).
The Court’s Registrar, Philippe Couvreur, has defined the role of experts
retained by the Court for purely internal consultation as that of tempo-
rary Registry staff members, entrusted with the giving of internal scien-
 ific opinions under the oath of confidentiality demanded of full-time
Registry staff. As he explains, their conclusions would never be made
public (Ph. Couvreur, “Le règlement juridictionnel”, in SFDI (ed.),
Le processus de délimitation maritime : étude d’un cas fictif. Colloque
 nternational de Monaco du 27 au 29 mars 2003, 2004, pp. 349 and 384).
While such consultation of “invisible” experts may be pardonable if the
 nput they provide relates to the scientific margins of a case, the situation
 s quite different in complex scientific disputes, as is the case here. Under
circumstances such as in the present case, adopting such a practice would
deprive the Court of the above-mentioned advantages of transparency,
openness, procedural fairness, and the ability for the Parties to comment
upon or otherwise assist the Court in understanding the evidence before
 t. These are concerns based not purely on abstract principle, but on the
good administration of justice (C. Tams, “Article 50”, in A. Zimmer-
mann, C. Tomuschat and K. Oellers-Frahm (eds.), The Statute of the
International Court of Justice : A Commentary, 2006, pp. 1109 and 1118).
Transparency and procedural fairness are important because they require
 he Court to assume its overall duty for facilitating the production of evi-

104

dence and to reach the best representation of the essential facts in a case,
n order best to resolve a dispute.



   15. Other international bodies have accepted the reality of the chal-
 enges posed by scientific uncertainty in the judicial process : in Iron
Rhine Railway (Belgium/Netherlands), Arbitral Award, 24 May 2005
 Reports of International Arbitral Awards (RIAA), Vol. XXVII, pp. 35-
125), the Tribunal recommended that the parties establish a commit-
 ee of independent experts within four months of the date of the award to
determine several facts, inter alia, the costs of reactivating the Iron Rhine
Railway, the costs of alternative autonomous development by the Neth-
erlands, and the quantifiable benefits accruing to the Netherlands by
reason of the reactivation (ibid., p. 120, para. 235). The Tribunal there
considered it more appropriate for experts to “investigate questions of
considerable scientific complexity as to which measures will be sufficient
 o achieve compliance with the required levels of environmental protec-
 ion” (ibid., p. 120, para. 235). The Iron Rhine Tribunal’s hybrid approach
 or appointing experts is thus a positive example which could serve the
Court ; we see no reason why it cannot be considered under Article 50 of
 he Statute. Moreover, in the Award of the Arbitral Tribunal of 17 Sep-
 ember 2007 in the Matter of an Arbitration between Guyana and Suri-
name, the Tribunal appointed an independent hydrographic expert and
directed him as to the specific points of fact he was to examine (Proce-
dural Order No. 6 of the Tribunal, 27 November 2006 ; Order No. 7 of
 he Tribunal, 12 March 2007). The Parties were given the opportunity to
comment on the report of the independent hydrographic expert before it
was adopted by the Tribunal (Order No. 8 of the Tribunal, 21 May 2007).
The findings of the independent hydrographic expert were relied upon by
 he Tribunal in addition to the expert evidence submitted by the Parties
 n their pleadings, and the Award has been described as “based on a
sound understanding and acknowledgement of the relevant technical
points in the dispute” (Riddell and Plant, op. cit., p. 356).




   16. It is perhaps the World Trade Organization, however, which has
most contributed to the development of a best practice of readily con-
sulting outside sources in order better to evaluate the evidence submitted
 o it ; in fact, it was devised as a response to the needs of the dispute reso-
 ution process in cases involving complex scientific questions (Foster, op.
cit., Chap. III). Various WTO panels have heard the experts put forward
by the parties, have made recourse to specialized international organiza-
 ions or agencies for information, or have outright heard the views of
experts appointed by the Panel (see, e.g., European Communities —

105

Measures Concerning Meat and Meat Products (Hormones), Complaint
by Canada, WT/DS48/R/CAN, WT/DS26/AB/R, WT/DS48/AB/R (1998),
DSR 1998 :II, p. 235 ; European Communities — Measures Concerning
Meat and Meat Products (Hormones), Complaint by the United States,
WT/DS26/R/USA, WT/DS26/AB/R, WT/DS48/AB/R (1998), DSR
1998 :III, p. 699 ; European Communities — Measures Affecting the
Approval and Marketing of Biotech Products, WT/DS291/R,
WT/DS292/R, WT/DS293/R (2006) (hereinafter “EC-Biotech”) ;
Canada — Continued Suspension of Obligations in the EC — Hormones
Dispute, WT/DS321/R, WT/DS321/AB/R (2008) ; United States — Con-
 inued Suspension of Obligations in the EC — Hormones Dispute,
WT/DS320/R, WT/DS320/AB/R (2008)). The consultation of tribunal-
appointed scientific experts by WTO panels may take place even where
 he parties have not so requested (as in United States — Import Prohibi-
 ion of Certain Shrimp and Shrimp Products, WT/DS58/R, WT/DS58/
AB/R (1998), DSR 1998 :VII, p. 2821 (hereinafter “US-Shrimp”)), and
even if the parties have agreed that such outside consultation is unneces-
sary (as occurred in EC-Biotech, Panel Report, para. 7.16). Between
 hree and six experts are usually appointed in a two-stage consultation
process, comprising both written and oral phases. During the latter
phase, parties are invited during a “Joint Meeting” to comment on the
expert reports as well as the comments of the opposing party (this pro-
cedure was first used in the WTO US-Shrimp case). This second, oral
phase is particularly interesting because of the opportunity it affords to
 he panel and the parties for explanation of the concepts, methods and
principles that underlie scientific arguments, and thus to improve their
overall level of understanding of the science at play in a given case.
Regrettably, a similar course of action was not adopted here.




   17. The present dispute has been a wasted opportunity for the Court,
 n its “unfettered discretion” to do so (Rosenne, Law and Practice, op.
cit., p. 1333), to avail itself of the procedures in Article 50 of its Statute
and Article 67 of its Rules, and establish itself as a careful, systematic
court which can be entrusted with complex scientific evidence, upon
which the law (or breach thereof) by a party can be established. More-
over, the decision not to employ the procedure available to it under Arti-
cle 50 of the Statute has meant that the evidence has not been treated in
a convincing manner to establish the verity or falsehood of the Parties’
claims. Certainly, experts will be drawn into questions of legal interpreta-
 ion through their involvement in the application of legal terms. The con-
clusions of scientific experts might be indispensable in distilling the

106

essence of what legal concepts such as “significance” of damage, “suffi-
ciency”, “reasonable threshold” or “necessity” come to mean in a given
case. For this reason, in a case concerning complex scientific evidence
and where, even in the submissions of the Parties, a high degree of sci-
entific uncertainty subsists, it would have been imperative that an expert
consultation, in full public view and with the participation of the Parties,
 ake place. Therefore, with rue, we dissent from what is otherwise a solid
Judgment.




                II. A MISSED OPPORTUNITY TO APPROACH
          AN ENVIRONMENTAL DISPUTE IN A FORWARD-LOOKING
                        AND PROSPECTIVE MANNER


   18. To move from the issue of the Court’s failure to assess scientific
evidence lege artis to a closely related matter : the Court has concluded
 hat, while it has jurisdiction to settle disputes concerning the interpreta-
 ion or application of the 1975 Statute under Article 60, it “cannot
uphold the interpretation of Article 9 [put forward by Argentina] accord-
 ng to which any construction is prohibited until the Court has given its
ruling pursuant to Articles 12 and 60” (Judgment, para. 154). It has
rejected the hypothesis that Article 12 might contain any such “no con-
struction obligation” (ibid., para. 154) and has also determined that the
parties to the Statute have a right to implement the project once that par-
 y’s obligation to negotiate has come to an end (ibid., para. 155).


   19. The 1975 Statute provides a dual role for the Court. Article 60 of
 he Statute casts the Court in its traditional role, that of interpreting and
applying rights and obligations under the 1975 Statute. It is a wide-
ranging role, but it remains confined to the judicial function generally
exercised by the Court when it is faced with a dispute that has come
before it under a compromissory clause. It typically consists in a retro-
spective evaluation of the case at hand and is geared towards the perspec-
 ive of identifying harm to the river ecosystem that has actually occurred
or is impending. This reflects the traditional approach to international
 egal dispute settlement as the identification of infringements of obliga-
 ions incumbent upon the parties and the reaction to such breaches in the
 orm of fixing adequate compensation or providing for quintessentially
retrospective remedies.
   20. In contrast, Article 12 conceives of a distinct role for the Court : It
provides that, if the parties fail to reach an agreement on whether an
envisaged project “might significantly impair navigation, the régime of
 he river or the quality of its waters” (Article 11), “the procedure indi-
cated in Chapter XV shall be followed” (Article 12), i.e., the matter shall

107

be submitted to the Court. While this seems to present merely another
avenue leading to the application of Article 60, we would submit that the
special procedure envisaged by Article 12 differs from that under Arti-
cle 60 in so far as it modifies the function of the Court, transforming it
 nto the primary adjudicator on technical and/or scientific matters when
 he parties cannot reach agreement.

   21. In our opinion, in essence, under Article 12, the Court is not rel-
egated to the function of adjudging ex post facto whether a breach has
happened and what remedies constitute appropriate reparation for a
claimed breach, but instead, is co-opted by the Parties to assist them
 rom an early stage in the planning process. The perspective of Article 12
 s decisively forward-looking, as under it, the Court is to step in, before a
project is realized, where there is disagreement on whether there are
potentially detrimental effects to the environment. Leaving aside the
question whether this amounts to a “no-construction obligation” pending
 he decision of the Court, the very objective of calling upon the interven-
 ion of the Court under Article 12 is thus to obtain its authoritative inter-
pretation of what “significant impairment” means in regard to a specific
project and its specific risks and repercussions to the environment of the
River Uruguay. On the basis of this input, the Parties can assess within
 he framework of their common management of the river ecosystem,
whether and to what extent the project in question should be realized. As
described above, the implications of the role so described go much
 urther than the issue whether a so-called “no-construction obligation” is
 ounded in Article 12, but extend into the manner in which the Court sets
 ts procedure and handles evidence.

   22. For the Court, differently from the standard discharge of its respon-
sibilities under Article 60, the procedure of Article 12 implies that it has
 o take a forward-looking, prospective approach, engage in a comprehen-
sive risk assessment and embrace a preventive rather than compensatory
 ogic when determining what this risk might entail. This logic carries with
 t particular cogency in the realm of environmental law. As the Court
 tself has proclaimed elsewhere,

      “in the field of environmental protection, vigilance and prevention
      are required on account of the often irreversible character of damage
      to the environment and of the limitations inherent in the very
      mechanism of reparation of this type of damage” (Gabčíkovo-
      Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports
      1997, p. 78, para. 140).
  23. The points regarding scientific expert evidence made before apply
even more forcefully in regard to such a preventive perspective. Given the
multiplicity of the factors involved, the long periods of time and accu-
mulation of effects to be taken into account, the intricate questions of

108

causality and interdependence to be considered, all these add up to a
complex matrix of factual issues which can only be transformed into a
sound evidentiary basis for the Court’s reasoning and decision-making if,
and only if, the Court makes use of external scientific and technical
expert input, combined with necessary procedural guarantees. This is
even more so if there exists a situation where the scientific community
 tself is divided and the question arises whether, and to what extent, the
precautionary principle should enter the fore.

   24. Article 12 is the natural seat of these considerations and concerns
 n the 1975 Statute. It is thus, given the time of its conclusion, a truly
remarkable and highly characteristic feature of the Statute and reflects its
 nnovative and progressive character. In its rejection of the philosophy of
 ait accompli, it offers a paramount example of how to entrench prospec-
 ive, preventive reasoning at the institutional level in the assessment
of risks from the authorization process onwards. In particular, the
preventive assessment of risk is particularly needed in the crucial and
ever-more important field of environmental protection. Acknowledging
 he often “irreversible character of damage to the environment” (see
supra, para. 22) is a first important step to make. Beyond this, the Court
must remain aware, when confronted with challenges of risk of envi-
ronmental pollution and endangerment of ecosystems, of the inherent
weaknesses and flaws of the traditional retrospective judicial process and
 ts compensatory logic. Article 12 of the 1975 Statute clearly trans-
cends this narrow framework. Nonetheless, the majority seems almost
unanimously to have assumed that the Court is acting under Article 60
of the 1975 Statute, and has decided on that basis.



   25. However, the role discharged by the Court even under Article 60,
as is amply evidenced by the Judgment, has been de facto that of an
“expert” or “specialized” court, exercising the functions expected of it
under a dispute referred to it under Article 12. It is therefore even more
regrettable that the Court has failed to grasp the implications for its func-
 ion wrought by Article 12. It is our conviction that, with the device of
Article 12 at hand, provided by the 1975 Statute itself, the Court could
and should have engaged in a different kind of reasoning that would have
been more responsive to the prospective and preventive aspects the Stat-
ute ascribes to the role of the Court. Against this background, the Court
would not have had to limit its own role simply to assess ex post facto the
damages that have occurred, but could have looked, in a more compre-
hensive manner, at the risk factors involved and the importance of the
procedural obligations that the Parties have undertaken precisely to mini-
mize that risk. In so doing, it could have also embraced a more flexible
approach to the role that expert evidence could have played in the resolu-
 ion of this dispute.

109

      III. A MISSED OPPORTUNITY TO CLARIFY THE INTERRELATION
          BETWEEN PROCEDURAL AND SUBSTANTIVE OBLIGATIONS


   26. A final observation : in matters related to the use of shared natural
resources and the possibility of transboundary harm, the most notable
 eature that one observes is the extreme elasticity and generality of the
substantive principles involved. Permanent sovereignty over natural
resources, equitable and rational utilization of these resources, the duty
not to cause significant or appreciable harm, the principle of sustainable
development, etc., all reflect this generality. The problem is further com-
pounded by the fact that these principles are frequently, where there is a
dispute, in a state of tension with each other. Clearly in such situations,
respect for procedural obligations assumes considerable importance and
comes to the forefront as being an essential indicator of whether, in a
concrete case, substantive obligations were or were not breached. Thus,
 he conclusion whereby non-compliance with the pertinent procedural
obligations has eventually had no effect on compliance with the substan-
 ive obligations is a proposition that cannot be easily accepted. For
example, had there been compliance with the steps laid down in Articles 7
 o 12 of the 1975 Statute, this could have led to the choice of a more
suitable site for the pulp mills. Conversely, in the absence of such com-
pliance, the situation that was obtained was obviously no different from
a fait accompli.
   27. The Court does recognize a functional link between procedural
and substantive obligations laid down by the 1975 Statute (see Judgment,
paragraph 79). However, the Court does not give full weight to this inter-
dependence, neither when assessing whether a breach of Article 41 of the
1975 Statute has occurred nor in determining the appropriate remedies
 or the breach of Articles 7 to 12 thereof. According to the Court, as long
as compliance with substantive obligations has been assured (or at least
 ack of it not proved), the breach of procedural obligations would not
matter very much and hence a declaration to that effect constitutes
appropriate satisfaction ; this is not the proper way to pay due regard to
 he interrelation of procedure and substance.
   28. In conclusion, we regret that the Court in the present case has
missed what can aptly be called a golden opportunity to demonstrate to
 he international community its ability, and preparedness, to approach
scientifically complex disputes in a state-of-the-art manner.

                             (Signed) Awn Shawkat AL-KHASAWNEH.
                                     (Signed) Bruno SIMMA.




110

